DETAILED ACTION


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The previous 103 rejection over Huang has been withdrawn in light of the claim amendments and the Declaration filed August 16, 2021. 
The closest prior art is Huang. Huang discloses a health beverage comprising fruit and a Chinese medicine material that includes rhizome cyperi, which inherently comprises mustakone. Huang, however, fails to teach the presence of mustakone in the claimed amount. Applicant provided data in the Declaration filed August 16, 2021 showing that the claimed amount is critical and produces new and unexpected results, which was found persuasive as it was not taught or suggested by the prior art. The data shows that the claimed amount of mustakone in a flavoring composition and in a food or drink gives the composition superior results in regards to imparted or enhanced flavor. Therefore, applicant has provided a sufficient showing of criticality for the claimed range, which is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHANIE A COX/Primary Examiner, Art Unit 1791